EXHIBIT 10(e)

 

WM. WRIGLEY JR. COMPANY
STOCK DEFERRAL PLAN
FOR NON-EMPLOYEE DIRECTORS



Effective as of January 1, 1988
Amended and Restated Effective as of January 1, 1997  

1. Purpose. The Wm. Wrigley Jr. Company, (the "Company"), has established this
Stock Deferral Plan (the "Plan")(formerly the Stock Retirement Plan) to promote
the interests of the Company and its shareholders by apportioning a part of the
total compensation payable to its non-employee directors as deferred income
distributed in the form of cash or the Company's common stock, without par value
("Common Stock"), thereby increasing the directors' beneficial ownership of
Company stock and their proprietary interest in the Company. The Plan,
originally effective as of January 1, 1988, as amended effective as of January
1, 1994, October 25, 1994, and October 24, 1995, is hereby further amended and
restated, effective as of January 1, 1997, as set forth herein.

 

2. Common Stock Units. In addition to the cash compensation otherwise payable to
its non-employee directors as may be determined from time to time, the Company
shall establish and maintain a Deferred Stock Account in the name of each
non-employee director. Subject to the provisions of Section 9, as soon as
practicable following the last day of each fiscal year, the Company shall credit
to the Deferred Stock Account of each person who was a non-employee director of
the Company on that day or who ceased to be a director after March 31 of that
fiscal year by reason of his or her disability or death, a number of Common
Stock Units equal in value to the annual retainer amount in effect for
non-employee directors as of such date (without regard to other fees or
retainers or the actual retainer amount actually received by any such
non-employee director) divided by the price of a share of Common Stock on the
New York Stock Exchange during such period immediately preceding and/or
immediately following such date, as the Company shall determine; provided,
however, that no allocation of Common Stock Units pursuant to this Section 2
shall be made to the Deferred Stock Account of a non-employee director after the
later of (i)December 31, 1997 or (ii) the tenth (10th) December following the
initial election to the Board of Directors of the Company (the "Board")of such
director.

 

3. Dividend Equivalents. As of each dividend payment date declared with respect
to the Company's Common Stock, the Company shall credit the Deferred Stock
Account of each director with an additional number of Common Stock Units equal
to:

   

(a)

The product of (i) the dividend per share of the Company's Common Stock which is
payable as of the dividend payment date, multiplied by (ii) the number of Common
Stock Units credited to the director's Deferred Stock Account as of the
applicable dividend record date:

         

     DIVIDED BY

       

(b)

The price of a share of the Company's Common Stock on the New York Stock
Exchange during such period immediately preceding and/or immediately following
the dividend payment date, as the Company shall determine.

 

4. Payment of Deferred Stock Accounts. (a) Each director, or in the event of
death, his or her: beneficiary, shall be entitled to receive distribution of his
or her Deferred Stock Account in such form, method and timing determined
pursuant to Sections 4(b), 4(c) and 4(d) below. Common Stock Units with respect
to which no transfer of stock has yet occurred shall continue to be credited
with dividend equivalents in accordance with Section 3, above.

 

(b) Deferral Elections. Prior to January 1, 1995 or, if later, upon a director's
election to the Board, each director shall execute and file (or has previously
executed and filed) an appropriate election form (the "Deferral Election")with
the Treasurer of the Company, specifying the form, method and timing of
distribution of his or her Deferred Stock Account. The Deferral Election made
hereunder prior to January 1, 1995 (the "1995 Election") shall control the
distribution of (a) all amounts credited on or after January 1, 1995, and (b)
effective on the second anniversary of the date the 1995 Election is made, all
amounts the distribution of which is subject to a distribution election made
prior to the 1995 Election, in each case, unless a subsequent valid Deferral
Election is filed; provided, however, that, the 1995 Election shall not be
effective with respect to form, method and timing of distribution of any
deferral that the director is, or is scheduled to be, receiving within two years
following the date such 1995 Election is made.

 

(c) Distributions under this Section 4 shall begin as soon as practicable
following the date specified in the director's Deferral Election, but may not
begin earlier than as soon as practicable following the March 31, next following
the date on which the director ceases to be a director for any reason provided,
however, that in no event may distribution commence later than as soon as
practicable following March 31, following the calendar year in which the
director attains age seventy (70). Such payment shall be made, pursuant to the
director's election in the Deferral Election, (i) in the form of a lump-sum
payment, (ii) in substantially equal annual installments over a period not to
exceed fifteen years, or (iii) in any combination of (i) and (ii) above. If a
director elects installment payments, the unpaid balance thereof shall continue
to accrue dividend equivalents, computed in accordance with the provisions of
Section 3, and shall be prorated and paid over the installment period. A
Director shall also elect on the Deferral Election, to receive distributions of
amounts credited to his or her Deferred Stock Account in cash, in shares of
Common Stock or in a combination thereof. The amount to be paid in cash with
respect to any distribution hereunder shall be equal to the product of (a) the
number of Common Stock Units in respect of which payment is to be made, and (b)
the price of a share of Common Stock on the New York Stock Exchange during the
period immediately preceding the date of distribution, as the Company shall
determine.

 

A director may change his or her prior Deferral Election at any time, and from
time to time; provided, however, that any such Deferral Election shall not
become effective until the first anniversary of the date such Deferral Election
is made; and provided, further, that no Deferral Election with respect to the
distribution of amounts attributable to any portion of a director's Deferred
Stock Account shall be effective if the director is, or is scheduled to be,
receiving distributions with respect to such deferral within one year following
the date such subsequent Deferral Election is made. In the event a Deferral
Election does not become effective, the prior valid Deferral Election of such
director shall govern the form, method and timing of distribution.

 

2

 

(d) Notwithstanding the foregoing, in the event that, with respect to any
portion of a director's Deferred Stock Account, (i) the director fails to timely
elect the form, method and/or timing of payment, (ii) no valid election is filed
with the Company, or (iii) the director has not filed an 1995 Election or any
Deferral Election subsequent thereto, such portion or portions of the director's
Deferred Stock Account shall be paid, in shares of the Company's Common Stock
(as the default for form of payment) in ten substantially equal annual
installments (as the default for method of payment), commencing as soon as
practicable following the March 31, next following the date on which the
director ceases to be a director (as the default for timing of payment).

 

5. Beneficiary. Each director may, from time to time, by a writing filed with
the Treasurer of the Company, designate any legal or natural person or persons
to whom shares of the Company's Common Stock or cash attributable to Common
Stock Units are to be transferred if the director dies prior to receipt of such
shares or cash. A beneficiary designation shall be effective only if the signed
form is filed with the Treasurer of the Company while the director is alive and
shall cancel all beneficiary designation forms filed earlier. If a director
fails to designate a beneficiary as provided above, or if all designated
beneficiaries die before the director, all shares or cash attributable to such
Common Stock Units shall be transferred to the director's spouse, children (per
stirpes), parents or estate (in that order), as soon as practicable after such
death. Any distribution paid to a director's beneficiary, or to such other
person or entity pursuant to this Section 5, shall be made in the form and at
such time as was applicable to the director; provided, however, that the
director's beneficiary may elect to receive the balance of the director's
Deferred Stock Account distributed in an immediate lump-sum distribution, and in
the form of cash, in shares of Common Stock or in a combination thereof.

 

6. Acceleration. The Company may accelerate the transfer of shares of Common
Stock or cash with respect to Common Stock Units credited to the Deferred Stock
Account of any director or directors for reasons

of individual hardship, changes in tax laws or accounting principles or any
other reason that the Board determines, in its sole discretion, negates or
diminishes the continued value of the Deferred Stock Account to the Company or
its directors.  

7. Nontransferability. Except as otherwise required by applicable law, no rights
under the Plan, contingent or otherwise, shall be assignable or subject to any
encumbrance, pledge or charge of any nature, except that, under such rules and
regulations as the Company may establish, a director may designate a beneficiary
to receive, in the event of death, any amount that would otherwise have been
payable to the director or that may become payable on account of, or following,
his or her death except that, if any amount shall become payable to the executor
or administrator of the director, such executor or administrator may transfer
the right to the payment of any such amount to the person, persons or entity
(including a trust) entitled thereto under the will of the director or, in case
of intestacy, under the laws relating to intestacy.

 

8. Shareholder Status. Unless otherwise provided in any trust provision
established by the Company, including any "rabbi trust," a director or
beneficiary shall have none of the rights of a shareholder until shares of
Common Stock, if any, are issued or transferred in accordance with Section 4.

 

3

Prior to the date of transfer, the Company's obligation under this Plan is an
unsecured promise to deliver shares of the Company's Common Stock or cash. The
Company may, but shall not be required to, hold any such shares or cash in trust
or as a segregated fund.

 

9. Changes in Stock. In the event of any change in the outstanding shares of the
Company's Common Stock by reason of any stock dividend, stock split,
recapitalization, merger, consolidation, exchange of shares or other similar
corporate change, the number of Common Stock Units to be credited in accordance
with Section 2 and the number of Common Stock Units actually credited to the
Deferred Stock Accounts shall be equitably adjusted by the Board under the Plan
as the Board determines will fairly preserve the intended benefits of the Plan
to the participants and the Company, and will fairly accomplish the purposes of
the Plan.

 

10. Successors. This Plan shall be binding upon any assignee or successor in
interest to the Company whether by merger, consolidation or sale of all or
substantially all of the Company's assets.

 

11. Amendment and Termination. The Board of Directors of the Company may,from
time to time, amend or terminate the Plan; provided, however, that no such
amendment or termination shall adversely affect the rights of any director or,
if the director is deceased, his or her beneficiary without his or her consent
with respect to Common Stock Units credited prior to such amendment or
termination.

 

12. Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the State of Delaware.

 

13. Interpretation. The Company intends that transactions under this Plan will
be exempt under amended Rule 16b-3 promulgated under Section 16 of the
Securities Exchange Act of 1934, as amended, unless otherwise determined by the
Company.

 

4